Citation Nr: 0336733	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, C5-6, with right radiculopathy.

2.  Entitlement to service connection for hallux rigidus of 
the right great toe.

3.  Entitlement to an increased (compensable) evaluation for 
hallux rigidus of the left great toe.

4.  Entitlement to an increased (compensable) evaluation for 
status post osteotomy of the third and fourth metatarsals of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had a period of honorable service from March 9, 
1976, to August 17, 1992, and a period of service which has 
been found to have been dishonorable from August 18, 1992, to 
August 20, 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 14, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for 
degenerative disc disease, C5-6, with right radiculopathy, 
and to an increased (compensable) evaluation for status post 
osteotomy of the third and fourth metatarsals of the left 
foot are the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran did not have hallux rigidus of the right 
great toe during his period of honorable service.

2.  Hallux rigidus of the left great toe is not the 
equivalent of amputation of the toe.


CONCLUSIONS OF LAW

1.  Hallux rigidus of the right great toe was not incurred in 
or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303 (2003).

2.  The criteria for a compensable evaluation for hallux 
rigidus of the left great toe on a schedular or 
extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.71a, 
Diagnostic Codes 5280, 5281 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims decided by this decision which the RO has not obtained 
and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking.  With regard to the issue of 
entitlement to service connection for hallux rigidus of the 
right great toe, the Board notes that the claim is being 
denied for lack of entitlement under the law.  With regard to 
the issue of entitlement to an increased (compensable) 
evaluation for hallux rigidus of the left great toe, the 
Board notes that, in an August 2002 Statement of the Case, 
the RO notified the veteran that entitlement to a compensable 
evaluation required evidence of severe disability of the left 
great toe equivalent to amputation of the great toe.  The 
Board concludes that, with regard to the 2 issues which are 
decided by this decision, all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides those issues on 
appeal at this time and the Board will, therefore, proceed to 
consider those  claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Service Connection for Hallux Rigidus of Right Great Toe

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Applicable regulations pertaining to character of discharge 
provide that, if the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  See 
38 C.F.R. § 3.12(a) (2003).  Benefits are not payable where 
the former service member was discharged or released by 
reason of the sentence of a general court-martial.  See 
38 C.F.R. § 3.12(c)(2) (2003).

The veteran's DD Form 214 shows that the reason for his 
separation was as a result of court-martial.

In the veteran's case, an administrative decision by the RO 
in July 2001 noted that, in a general court-martial, he was 
convicted of fraudulent procurement of and use of credit 
cards and sentenced to a reduction in rank, 36 months of 
confinement, and discharge from service with a dishonorable 
discharge.  The administrative decision was that the 
veteran's character of service for the period March 9, 1976, 
to August 17, 1992, was honorable for VA benefit purposes and 
his character of service for the period August 18, 1992, to 
August 20, 1999, was dishonorable for VA benefit purposes.

The veteran's service medical records for his period of 
honorable service are entirely negative for complaints, 
findings, or a diagnosis of a disorder of the right great 
toe.  Specifically, when X-rays of the veteran's feet were 
taken in June 1992, the pertinent impression was no 
radiographic abnormality of the right foot.  At the hearing 
in May 2003, the veteran testified that he was first treated 
for right foot problems in 1987 or 1988.  However, in view of 
the facts that no such treatment is documented in his service 
medical records and X-rays near the end of his honorable 
service showed a normal right foot, the Board finds that the 
preponderance of the credible evidence of record is against a 
finding that the veteran developed hallux rigidus of the 
right great toe during his period of honorable service.  
Entitlement to service connection for hallux rigidus of the 
right great toe is, therefore, not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

II. Compensable Rating for Hallux Rigidus of Left Great Toe

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5281 provides that hallux 
rigidus, unilateral, severe, is rated as hallux valgus, 
severe.  Diagnostic Code 5280 provides an evaluation of 10 
percent for hallux valgus, unilateral, severe, if the 
disability is equivalent to amputation of the great toe.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).

In the veteran's case, the evidence of record does not show 
that the disability of his left great toe is equivalent to 
amputation of that toe.  At a VA joints examination in 
December 1998, the left great toe extended 30 degrees.  There 
was a spur at the first metatarsophalangeal joint of moderate 
degree.  There was no specific pain with motion and no 
weakened movement.  The pertinent diagnosis was status 
following painful great toes bilaterally, with mild hallux 
rigidus noted on examination and 
X-rays.  VA treatment records show that, in October 2001, the 
veteran underwent partial nail avulsion of the bilateral 
borders of the bilateral hallux.  At the hearing in May 2003, 
the veteran testified that his left great toe was always sore 
and that he also had numbness and swelling of the toe.

Although the veteran has a disability of the left great toe, 
because the evidence of record, including his testimony, does 
not show that the disability is the equivalent of amputation 
of the left great toe, the criteria for a compensable 
schedular evaluation for hallux rigidus of the left great toe 
have not been met, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5280, 5281 (2003).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2003).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2003) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  The Board 
finds that, in this case, the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's hallux rigidus of the left 
great toe has markedly interfered with his employment or 
resulted in frequent hospitalizations.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for hallux rigidus of the right great toe 
is denied.

An increased (compensable) evaluation for hallux rigidus of 
the left great toe is denied.


REMAND

With regard to the issue of entitlement to service connection 
for degenerative disc disease, C5-6, with right 
radiculopathy, the veteran's service medical records for his 
period of honorable service ending August 17, 1992, are 
negative for findings related to the cervical spine.  
However, at the hearing in May 2003, the veteran's 
representative pointed out that the service medical records 
for the veteran's period of dishonorable service contain a 
report by a radiologist that X-rays of the cervical spine on 
October 23, 1992, showed advanced degenerative arthritis at 
C5-6 accompanied by disc space narrowing and right sided 
neural foraminal encroachment.  The representative contends 
that arthritis of the veteran's cervical spine had its onset 
during his period of honorable service, and he requests that 
a VA physician review the report of the October 1992 X-rays 
of the cervical spine and offer an opinion on the question of 
the likelihood that such was the case.  In order to fulfill 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim, the Board will accede to the 
veteran's representative's request, and this case will be 
remanded for that purpose.

With regard to the issue of entitlement to an increased 
(compensable) evaluation for status post osteotomy of the 
third and fourth metatarsals of the left foot, at the VA 
joints examination in December 1998, the pertinent diagnosis 
was status following surgery left third and fourth toes to 
treat plantar warts, with good results and no objective 
abnormalities and no disability noted.  However, at the 
hearing in May 2003, the veteran testified that he had 
impairment of the function of the third and fourth toes of 
his left foot, including soreness of the left fourth toe.  
The United States Court of Appeals for Veterans Claims has 
held that, in a case in which a veteran complained of 
increased hearing loss 2 years after his last audiological 
examination, VA should have scheduled another examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Therefore, the Board finds that, in the instant case, the 
veteran should be afforded an orthopedic examination of his 
left foot, which may be arranged while this case is in remand 
status.

Under the circumstances, this case is REMANDED for the 
following:

1.	An attempt should be made to obtain copies of all 
records of treatment of the veteran's left foot since 
July 2002 at the VA Medical Center, North Chicago, 
Illinois.

2.	Arrangements should be made for the veteran to undergo 
an examination of his cervical spine and left foot by a 
specialist in orthopedics.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file and a copy of this REMAND.  The examiner 
should respond to the following question: Is it more 
likely (a greater than 50 percent probability), less 
likely (a less than 50 percent probability), or at 
least as likely as not ( 50 percent probability) that 
the veteran developed degenerative joint disease and/or 
degenerative disc disease of the cervical spine during 
his period of honorable service from March 9, 1976, to 
August 17, 1992?  The examiner should also determine 
whether the veteran has any impairment of the 
functioning of the left foot related to postoperative 
osteotomy of the third and fourth metatarsals of the 
left foot.  The examiner should report in detail any 
objective findings of disability of the left foot 
related to postoperative osteotomy of the third and 
fourth metatarsals of the left foot.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims may now be granted.  If the decision remains 
adverse to the veteran on any issue, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond thereto.  The SSOC should notify the veteran of 
any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  The case should then be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to assist 
the veteran.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



